EXHIBIT 10.37
FY 2011 R.G. BARRY
MANAGEMENT BONUS PLAN
OBJECTIVES

•   Consistently achieve company and individual objectives.   •   Enhance
ability to attract, recruit, and retain a top-notch professional management
team.   •   Provide motivation through “win-sharing”.

PLAN SPECIFICATIONS

1.   Participation Levels

    Selected exempt associates participate in the plan. The level of
participation is determined by the President/CEO and SVP, Human Resources based
on a position’s impact on profits. A general guideline is listed below.

      Level   Position Level
A
  President and CEO
B*
  SVP, Finance/CFO
B
  SVP’s
C
  Vice Presidents
D*
  Directors
D
  Managers II
E
  Managers I

    The base salary as of the end of the plan (fiscal) year is used for the
purposes of calculating bonus payments.   2.   Bonus Award Opportunity      
Threshold, target and maximum bonus award levels as a percentage of base salary
are established by level. Target award opportunities correspond to market
competitive bonus opportunities.

                          Level   Threshold   Target   Maximum
A
    25 %   Determined annually by Board of Directors     150 %
B*
    17.5 %         80 %
B
    12.5 %         66 %
C
    10 %         40 %
D*
    7.5 %             30 %
D
    6.25 %             25 %
E
    3.5 %             14 %

3.   Performance Measurement       Award payouts will be determined based on the
following determinants of performance.

  •   Company Objectives Performance     •   Individual Objectives Performance

 



--------------------------------------------------------------------------------



 



    Poor individual performance (individual rating that “does not meet minimum
expectations”) will eliminate all payouts to that individual regardless of Team
Member level.       Corporate Financial Objectives Performance below the
threshold level will eliminate payout for all plan participants.   4.  
Performance Weighting by Group

                      Company   Individual     Objectives   Objective Levels  
Results   Results
A/B
    100 %     N/A  
C/D/E
    50 %     50 %

5.   Determining Goal Attainment

  •   Corporate Objectives are established annually. Objectives will be a
combination of financial and strategic initiatives. Measures are set by senior
management. Measures are approved, and degree of attainment is approved by the
Compensation Committee.     •   Individual/Department Objectives are established
annually by participants. Degree of attainment is reviewed by Corporate
Executive and approved by President/CEO, and are described in quantitative,
measurable terms.

6.   Criteria for Participation

  •   Team Members must be actively employed by R.G. Barry at the close of the
plan year.     •   New hires employed before December 31st of the plan year will
participate on a pro-rated basis. Persons hired after this date will participate
in the following year. Exceptions may be made by the President/CEO. For Team
Members hired January 1st or after in the plan year, participation levels and
eligibility must be included in any offer of employment letter, along with a
start date of employment. The start date of employment is the entry date of the
new Team Member into the Management Bonus Plan.     •   Regarding pro-ration:
Team Members hired or promoted into a Management Bonus Plan eligible position
from the first to the fifteenth of the month shall be considered to be hired or
promoted as of the first of the month. Team Members hired or promoted from the
sixteenth to the end of the month shall be considered to be hired or promoted as
of the first of the following month.     •   Review and approval of Management
Bonus Plan levels will be the responsibility of the President/CEO.     •  
Communication of Management Bonus Plan levels and the Plan to individual
participants will be the responsibility of each Corporate Executive.     •  
Team Members who are on Short Term Disability or a Leave of Absence on the last
day of the plan year (not actively at work) will receive a pro-rated Management
Bonus Plan payment upon their return to active full time work. Team Members who
do not return to active full time work will not receive a Management Bonus Plan
payment without approval of the Compensation Committee.

 



--------------------------------------------------------------------------------



 



  •   In the event of a newly hired, promoted or transferred Team Member, the
Corporate Executive must complete a Participation Worksheet, sign it and have it
approved by the President/CEO in order to finalize participation.     •   Team
Members who are promoted from one position to another may be eligible to have
their Management Bonus opportunity increased. A Participation Worksheet must be
completed to effect a change in categories. For purposes of calculating the
payout, the higher percentage will be given to the Team Member for the entire
plan year.     •   Team Members who are employed by R.G. Barry at the close of
the plan year under the terms of the severance agreement will not be eligible to
receive a payout unless expressly stated in the terms of the agreement, and
approved by the President/CEO.     •   Team Members who separate from R. G.
Barry during a plan year for reasons of death or Long Term Disability will not
be eligible to receive a Management Bonus Plan payment, unless approved by the
Compensation Committee.

 